 

JOINDER NO. 1 TO INTERCOMPANY SUBORDINATION AGREEMENT

 

This Joinder No. 1 (this “Joinder”), dated as of March 30, 2012, to that certain
Intercompany Subordination Agreement, dated as of October 7, 2011 (as amended,
restated, supplemented, or otherwise modified from time to time, the
“Intercompany Subordination Agreement”), is entered into by and between A.G.
TRUCANO, SON & GRANDSONS, INC., a South Dakota corporation (“New Obligor”) and
WELLS FARGO GAMING CAPITAL, LLC, a Delaware limited liability company (“WFGC”),
in its capacity as administrative agent for the Lender Group (in such capacity,
together with its successors and assigns in such capacity, “Agent”), and is
acknowledged and agreed to by the Borrowers and the Guarantors (each as defined
in the below defined Credit Agreement).

 

WITNESSETH:

 

WHEREAS, pursuant to that certain Credit Agreement, dated as of October 7, 2011
(as amended, restated, supplemented, or otherwise modified from time to time,
the “Credit Agreement”) by and among NEVADA GOLD & CASINOS, INC., a Nevada
corporation (“Parent”), NG WASHINGTON, LLC, a Washington limited liability
company (“NGI”), NG WASHINGTON II, LLC, a Washington limited liability company
(“NGII”), NG WASHINGTON III, LLC, a Washington limited liability company
(“NGIII”, and together with NGI and NGII, each individually a “Borrower” and
collectively, jointly and severally, “Borrowers”), the lenders party thereto as
“Lenders” (each of such Lenders, together with its successors and permitted
assigns, is referred to hereinafter as a “Lender”), and Agent, the Lender Group
has agreed to make certain financial accommodations available to Borrowers from
time to time pursuant to the terms and conditions thereof; and

 

WHEREAS, initially capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed to them in the Credit Agreement
(including Schedule 1.1 thereto);

 

WHEREAS, the Loan Parties and Agent have entered into the Intercompany
Subordination Agreement in order to induce the Lender Group to make certain
financial accommodations to Borrowers;

 

WHEREAS, New Obligor has agreed to execute and deliver this Joinder in favor of
Agent, for the benefit of the Lender Group and the Bank Product Providers; and

 

WHEREAS, New Obligor (a) will benefit by virtue of the financial accommodations
extended to Borrowers by the Lender Group and (b) by becoming a Loan Party will
benefit from certain rights granted to the Loan Parties pursuant to the terms of
the Loan Documents and the Bank Product Agreements.

 

NOW, THEREFORE, for and in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, New Obligor hereby agrees as follows:

 

New Obligor, by its signature below, (a) becomes a “Obligor” under the
Intercompany Subordination Agreement with the same force and effect as if
originally named therein as a “Obligor” (b) New Obligor hereby joins in and
agrees to be bound by all of the terms and provisions of the Intercompany
Subordination Agreement applicable to it as a “Obligor” thereunder, and (c)
represents and warrants that the representations and warranties made by it as a
“Obligor” under the Intercompany Subordination Agreement are true and correct in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date hereof
(except to the extent that such representations and warranties relate solely to
an earlier date, in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date).

 

 

 

 

1.        New Obligor represents and warrants to the Lender Group that this
Joinder has been duly executed and delivered by New Obligor and constitutes its
legal, valid, and binding obligation, enforceable against it in accordance with
its terms, except as enforceability thereof may be limited by bankruptcy,
insolvency, reorganization, fraudulent transfer, moratorium, or other similar
laws affecting creditors’ rights generally and general principles of equity
(regardless of whether such enforceability is considered in a proceeding at law
or in equity).

 

2.        This Joinder is a Loan Document. This Joinder may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Joinder. Delivery of an executed counterpart of this Joinder by facsimile or
other electronic method of transmission shall be equally as effective as
delivery of an original executed counterpart of this Joinder. Any party
delivering an executed counterpart of this Joinder by facsimile or other
electronic method of transmission also shall deliver an original executed
counterpart of this Joinder but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Joinder.

 

3.        The Intercompany Subordination Agreement, as supplemented hereby,
shall remain in full force and effect.

 

4.        THIS JOINDER SHALL BE SUBJECT TO THE PROVISIONS REGARDING CHOICE OF
LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET FORTH IN SECTION 20
OF THE INTERCOMPANY SUBORDINATION AGREEMENT, AND SUCH PROVISIONS ARE
INCORPORATED HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Joinder to the
Intercompany Subordination Agreement and the Acknowledgment to be executed and
delivered as of the day and year first above written.

 

  A.G. TRUCANO, SON & GRANDSONS, INC.,   a South Dakota corporation,   as New
Obligor       By: /s/ Robert B. Sturges   Name: Robert B. Sturges   Title:
President

 

 

 

 

  WELLS FARGO GAMING CAPITAL, LLC,   a Delaware limited liability company   as
Agent         By: /s/ Everardo Gomez   Name: Everardo Gomez   Title: AVP

 

 

 

 

Accepted, acknowledged, and agreed:

 

NEVADA GOLD & CASINOS, INC., a Nevada corporation   By: /s/ Robert B. Sturges  
Name: Robert B. Sturges Title: CEO   NG WASHINGTON, LLC, a Washington limited
liability company   By: /s/ Robert B. Sturges   Name: Robert B. Sturges Title:
Manager   NG WASHINGTON II, LLC, a Washington limited liability company   By:
/s/ Robert B. Sturges   Name: Robert B. Sturges Title: Manager   NG WASHINGTON
III, LLC, a Washington limited liability company   By: /s/ Robert B. Sturges  
Name: Robert B. Sturges Title: Manager

 

 

 

 

NG WASHINGTON II HOLDINGS, LLC, a Delaware limited liability company   By:  /s/
Robert B. Sturges   Name: Robert B. Sturges Title: Manager   NG SOUTH DAKOTA,
LLC,

a South Dakota limited liability company

 

By: /s/ Robert B. Sturges   Name: Robert B. Sturges Title: Manager   NEVADA GOLD
SPEEDWAY, LLC, a Nevada limited liability company   By: /s/ Robert B. Sturges  
Name: Robert B. Sturges Title: Manager

 

 

 